Ostrander, C. J.
(after stating the facts). At considerable length counsel for the appellant has argued, and has supported by reference to decided cases, principles of law not controverted and not involved. The fact that the goods were charged upon plaintiff’s books to Mrs. Stowe would not necessarily estop plaintiff to claim that the goods were sold upon the credit of the husband. Larson v. Jensen, 53 Mich. 427, 430 (19 N. W. 130); Taylor-Woolfenden Co. v. Atkinson, 127 Mich. 633 (87 N. W. 89). The general principle which makes the wife, permitted to purchase goods, necessaries, and other than necessaries, the agent of her husband to pledge his credit therefor is not disputed. The essential and controlling fact in the case at bar is that the goods were not sold, or agreed to be sold, upon the credit of the husband, but upon the credit of the wife, who had the undoubted right to so contract. Metcalfe v. Shaw, 3 Campbell, 22. It seems to be unnecessary to state that in the face of the written contracts plaintiff is not permitted to say that the goods were in fact agreed to be sold upon the credit of Mr. Stowe. The contracts are express. Nothing is left to implication. Assuming that Mrs. Stowe, as wife, had authority, express or implied, to bind her husband by purchases of goods, she did not undertake to bind him. And, if any fact necessary to the argument should be otherwise considered lacking, we have the fact that the suit is begun against the wife, and that plaintiff has a judgment against her for the value of the goods.
The judgment is affirmed.
Bird, Brooke, Blair, and Stone, JJ., concurred.